                                            Case 5:20-cv-00912-SVK Document 41 Filed 03/10/21 Page 1 of 9




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        ANN GERTHELIA REDD-OYEDELE,                     Case No. 20-cv-00912-SVK
                                   8                      Plaintiff,
                                                                                            ORDER ON MOTION OF
                                   9                v.                                      DEFENDANT MARY ANN DEWAN TO
                                                                                            DISMISS SECOND AMENDED
                                  10        SANTA CLARA COUNTY OFFICE OF                    COMPLAINT
                                            EDUCATION, et al.,
                                  11                                                        Re: Dkt. No. 34
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Now before the Court is Defendant Mary Ann Dewan’s (“Dewan”) motion to dismiss the
                                  14   Second Amended Complaint (“SAC”). Dkt. 34. All parties have consented to the jurisdiction of a
                                  15   magistrate judge. Dkt. 5, 11. Pursuant to Civil Local Rule 7-1(b), the Court deems this matter
                                  16   suitable for determination without oral argument. For the reasons that follow, Dewan’s motion to
                                  17   dismiss the SAC is GRANTED IN PART and DENIED IN PART.
                                  18   I.      FACTUAL AND PROCEDURAL BACKGROUND
                                  19           A.        Factual Background
                                  20           The factual background of this case is more fully set forth in the Court’s order on
                                  21   Defendants’ motion to dismiss the original complaint (Dkt. 22) and its order on Dewan’s motion
                                  22   to dismiss the First Amended Complaint (“FAC”) (Dkt.31). Plaintiff Ann Redd-Oyedele has been
                                  23   employed by Defendant Santa Clara County Office of Education (“SCCOE”) for over 29 years.
                                  24   Dkt. 32 (Second Amended Complaint (“SAC”) ¶ 29. Defendant Mary Ann Dewan (“Dewan”) is
                                  25   the County Superintendent of Schools. Id. ¶ 16. In 2000, Plaintiff filed a race discrimination
                                  26   claim against SCCOE with the Equal Employment Opportunity Commission (“EEOC”), which
                                  27   concluded in 2003 after a district court action and an appeal to the Ninth Circuit. Id. ¶¶ 77-79.
                                  28   According to the FAC, Plaintiff was promoted twice during her employment with SCCOE but has
                                          Case 5:20-cv-00912-SVK Document 41 Filed 03/10/21 Page 2 of 9




                                   1   been denied promotions on several other occasions, including in April-May 2019. Id. ¶¶ 36, 74,

                                   2   81, 85.

                                   3             Plaintiff’s claim in the SAC against Dewan focuses on Plaintiff’s 2019 application for the

                                   4   Assistant Director position. See SAC ¶¶ 106-112. Plaintiff was interviewed for the Assistant

                                   5   Director position in May 2019. Id. ¶ 85(vii). Plaintiff claims that the “Oral Board” put in place by

                                   6   one of SCCOE’s senior management staff discriminated against her by deeming her not qualified

                                   7   and eliminating her from the eligibility list for the Assistant Director position “and any future

                                   8   vacancy of said classification.” Id. ¶ 87. Plaintiff contends that SCCOE’s management

                                   9   employees “conspired and colluded to retaliate against Plaintiff by consistently ignoring Plaintiff’s

                                  10   qualifications, seniority, and work-related skills in assessing Plaintiff’s suitability for promotional

                                  11   opportunities” within SCCOE. Id. ¶ 93. Plaintiff also alleges that SCCOE’s senior management

                                  12   team “pursue[d] a covert policy of limiting the hiring and promotional opportunities of African
Northern District of California
 United States District Court




                                  13   Americans, especially after Plaintiff filed a racial discrimination lawsuit against [SCCOE] and

                                  14   other individuals in the year 2000.” Id. ¶ 94. Plaintiff alleges that Dewan “had the responsibility

                                  15   of supervision of all matters pertaining to the hiring of staff for [SCCOE]” and was “primarily

                                  16   charged with putting in place work place policies and procedures geared towards prevention of age

                                  17   and race discrimination against employees of [SCCOE].” Id. ¶¶ 18, 22.

                                  18             B.     Procedural History
                                  19             Plaintiff’s original complaint asserted two causes of action against both Defendants:

                                  20   (1) retaliation in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.,

                                  21   and (2) negligent infliction of emotional distress. Dkt. 1. Both Defendants moved to dismiss the

                                  22   complaint under Rule 12(b)(6). Dkt. 8. The Court denied the motion to dismiss Plaintiff’s Title

                                  23   VII claim against Defendant SCCOE and granted the motion to dismiss the Title VII claim against

                                  24   Dewan without leave to amend. Dkt. 22 at 7, 13. The Court dismissed Plaintiff’s claim for

                                  25   negligent infliction of emotional distress against Defendant SCCOE without leave to amend

                                  26   because Plaintiff had failed to comply with the pre-suit notification requirement of the California

                                  27   Government Claims Act, Cal. Gov’t C. §§ 912.4, 945.4 (“CGCA”), and because SCCOE is

                                  28   entitled to Eleventh Amendment immunity on that cause of action. Id. at 9-10, 14. As to the
                                                                                          2
                                           Case 5:20-cv-00912-SVK Document 41 Filed 03/10/21 Page 3 of 9




                                   1   claim for negligent infliction of emotional distress against Dewan, the Court granted the motion to

                                   2   dismiss because if Dewan was sued in her official capacity, Plaintiff’s cause of action for

                                   3   negligent infliction of emotional distress would be barred by Plaintiff’s failure to comply with the

                                   4   California Government Claims Act, and Dewan would also be entitled to Eleventh Amendment

                                   5   immunity. Id. at 10-12, 14-15. However, the Court noted that the original complaint and

                                   6   Plaintiff’s opposition to the motion to dismiss referred to also suing Dewan in her personal or

                                   7   individual capacity. Id. at 15. Accordingly, the Court granted Plaintiff leave to amend her claim

                                   8   for negligent infliction of emotional distress against Dewan to allow Plaintiff an opportunity to

                                   9   state a claim against Dewan in her individual capacity. Id.

                                  10           Plaintiff then filed the FAC (Dkt. 23), and Defendant SCCOE filed an answer (Dkt. 25).

                                  11   The FAC contained a claim against Dewan for “Intentional/Negligent Infliction of Emotional

                                  12   Distress.” Dkt. 23 at 16. Dewan filed a motion to dismiss the claim against her in the FAC,
Northern District of California
 United States District Court




                                  13   arguing that (1) she had been sued in her official capacity rather than her individual capacity, and

                                  14   therefore the claim against her should be dismissed because Plaintiff had failed to exhaust her

                                  15   administrative remedies by filing a claim against SCCOE under the CGCA; and (2) Plaintiff had

                                  16   failed to state a cause of action for intentional or negligent infliction of emotional distress. Dkt.

                                  17   24. The Court granted in part and denied in part Dewan’s motion to dismiss. Dkt. 31. The Court

                                  18   held that the allegations of the FAC were sufficiently clear that Plaintiff had sued Dewan in her

                                  19   individual capacity and therefore denied the motion to dismiss on that ground. Id. at 5. However,

                                  20   the Court granted the motion to dismiss on the ground that the SAC failed to state a claim for

                                  21   either intentional or negligent infliction of emotional distress. Id. at 5-9. The Court granted

                                  22   Plaintiff leave to file a Second Amended Complaint. Id. at 9-10. The Court also ordered that

                                  23   Plaintiff serve any SAC on Dewan individually and in accordance with the Federal Rules of Civil

                                  24   Procedure, consistent with Plaintiff’s position that she is suing Dewan in her individual capacity.

                                  25   Id. at 5, 10.

                                  26           Plaintiff thereafter filed a SAC. Dkt. 32.1 The SAC contains a single cause of action

                                  27
                                       1
                                  28    Attached to the SAC were the declarations of Plaintiff and two other SCCOE employees.
                                       Dkt. 32-2 (Redd-Oyedele Decl.), 32-5 (Del Bono Decl.), and 32-6 (Derouen Decl.).
                                                                                      3
                                            Case 5:20-cv-00912-SVK Document 41 Filed 03/10/21 Page 4 of 9




                                   1   against Dewan for negligent infliction of emotional distress. Id. at 15-18. Plaintiff has also filed

                                   2   several proofs of service regarding service of the SAC on Dewan. Dkt. 32-7, 33, 35, 40. Dewan

                                   3   now moves to dismiss the claim against her in SAC. Dkt. 34. Plaintiff opposes. Dkt. 37.

                                   4   I.     LEGAL STANDARD

                                   5          A.      Rule 12(b)(5)

                                   6          A federal court lacks personal jurisdiction over a defendant if service of process is

                                   7   insufficient. See Omni Capital Int’l v. Rudolf Wolff & Co., 484 U.S. 97, 104 (1987). Federal Rule

                                   8   of Civil Procedure 12(b)(5) permits a motion to dismiss to be brought for insufficient service of

                                   9   process. “Once service is challenged, plaintiffs bear the burden of establishing that service was

                                  10   valid under Rule 4.” Brockmeyer v. May, 383 F.3d 798, 801 (9th Cir. 2004). If the plaintiff is

                                  11   unable to satisfy this burden, the court has the discretion to either dismiss the action or retain the

                                  12   action and quash the service of process. See Stevens v. Sec. Pac. Nat’l Bank, 538 F.2d 1387, 1389
Northern District of California
 United States District Court




                                  13   (9th Cir. 1976). “The court may consider evidence outside the pleadings in resolving a Rule

                                  14   12(b)(5) motion.” Cotti v. City of San Jose, No. 18-cv-02980-BLF, 2019 WL 2579206, at *5

                                  15   (N.D. Cal. June 24, 2019 (citation omitted).

                                  16          B.      Rule 12(b)(6)

                                  17          Under Federal Rule of Civil Procedure 12(b)(6), a district court must dismiss a complaint

                                  18   if it fails to state a claim upon which relief can be granted. In ruling on a motion to dismiss, the

                                  19   court may consider only “the complaint, materials incorporated into the complaint by reference,

                                  20   and matters of which the court may take judicial notice.” Metzler Inv. GmbH v. Corinthian Colls.,

                                  21   Inc., 540 F.3d 1049, 1061 (9th Cir. 2008). In deciding whether the plaintiff has stated a claim, the

                                  22   court must assume the plaintiff’s allegations are true and draw all inferences in the plaintiff’s

                                  23   favor. Usher v. City of L.A., 828 F.2d 556, 561 (9th Cir. 1987). However, the court is not

                                  24   required to accept as true “allegations that are merely conclusory, unwarranted deductions of fact,

                                  25   or unreasonable inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008)

                                  26   (citation omitted).

                                  27          To survive a motion to dismiss under Rule 12(b)(6), the plaintiff must allege “enough facts

                                  28   to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,
                                                                                          4
                                             Case 5:20-cv-00912-SVK Document 41 Filed 03/10/21 Page 5 of 9




                                   1   570 (2007). This “facial plausibility” standard requires the plaintiff to allege facts that add up to

                                   2   “more than a sheer possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S.

                                   3   662, 678 (2009).

                                   4           Leave to amend must be granted unless it is clear that the complaint’s deficiencies cannot

                                   5   be cured by amendment. Lucas v. Dept’ of Corr., 66 F.3d 245, 248 (9th Cir. 1995).

                                   6   II.     DISCUSSION

                                   7           Dewan argues that the SAC should be dismissed without leave to amend for two reasons:

                                   8   (1) lack of personal jurisdiction due to insufficient service of process; and (2) failure to state a

                                   9   claim. Dkt. 34. The Court now addresses each issue.

                                  10           A.     Motion to dismiss for lack of personal jurisdiction (Rule 12(b)(5))

                                  11           In its order dismissing the FAC with leave to amend, the Court identified a problem with

                                  12   Plaintiff’s attempt to serve the FAC on Dewan by leaving a copy of the summons and complaint at
Northern District of California
 United States District Court




                                  13   Dewan’s place of business. Dkt. 31 at 5 (citing Dkt. 7-1 (proof of service of FAC)). Because

                                  14   Plaintiff claimed to be suing Dewan in her individual capacity, Plaintiff was required to serve

                                  15   Dewan by “personal service, and not service at the place of employment.” Dkt. 31 at 5 (citing

                                  16   Martin v. Ordikhani, No. 18-CV-04653-YGR, 2019 WL 463014, at *2 n.3. (N.D. Cal. Feb. 6,

                                  17   2019)); see also Fed. R. Civ. Proc. 4(e)(2)(B). Accordingly, the Court ordered that if Plaintiff

                                  18   filed a SAC, she must serve Dewan individually in accordance with the Federal Rules of Civil

                                  19   Procedure. Dkt. 31 at 10.

                                  20           Plaintiff has filed several proofs of service regarding service of the SAC. First, attached to

                                  21   the SAC was a Proof of Service reflecting personal delivery on January 1, 2021 of the SAC and

                                  22   associated documents on counsel for Defendants SCCOE and Dewan. Dkt. 32-7. Second, she

                                  23   filed a proof of service signed by a process server stating that the process server “left the summons

                                  24   at the individual’s residence of usual place of abode with MR. DEWAN-HUSBAND” on

                                  25   January 4, 2021, including a description of the person served. Dkt. 33. The signature line on this

                                  26   proof of service was dated “01/04/2020,” and it attached a copy of the original summons in this

                                  27   case, dated February 6, 2020. Id. Third, Plaintiff filed an amended proof of service which had the

                                  28   same service information as Dkt. 33 but corrected the date of the process server’s signature from
                                                                                           5
                                          Case 5:20-cv-00912-SVK Document 41 Filed 03/10/21 Page 6 of 9




                                   1   “01/04/2020” to “01/04/2021.” Dkt. 35. Following Dewan’s filing of the present motion to

                                   2   dismiss, Plaintiff filed another amended proof of service. This proof of service had the same

                                   3   information about the date of service and person served as Dkts. 33 and 35, but also stated that the

                                   4   “2nd Amended Complaint” was received from Plaintiff. Dkt. 40. This amended proof of service

                                   5   was dated February 22, 2021. Id. None of the proofs of service contains the address of the person

                                   6   served, although the SAC includes an allegation regarding Dewan’s home address. SAC 14.

                                   7          In Dewan’s motion to dismiss the SAC, she argues that service of the SAC was defective

                                   8   because (1) the proof of service at Dkt. 33 was dated January 4, 2020, a year before the alleged

                                   9   service occurred; (2) the proof of service fails to state the name of the individual with whom the

                                  10   process server left the summons; and (3) there is no evidence from Dkt. 33 that Dewan was served

                                  11   with the SAC since it only refers to the summons. Dkt. 34 at 7. Dewan argues that based on this

                                  12   record, Plaintiff has not carried her burden of showing that service was proper. Id.; see also Dkt.
Northern District of California
 United States District Court




                                  13   38 at 3-4. Plaintiff counters that the proofs of service establish that service substantially complied

                                  14   with Rule 4(e)(2)(B), which requires delivery simply to an adult residing at Dewan’s residence.

                                  15   Dkt. 37 at 3. She also explains that the 2020 date of the signature on Dkt. 30 was a clerical

                                  16   mistake. Id. Plaintiff further argues that Defendant’s counsel should be deemed to have waived

                                  17   any deficiency in service by admitting receiving service of the SAC by email. Id. at 4.

                                  18          “A federal court is without personal jurisdiction over a defendant unless the defendant has

                                  19   been served in accordance with Federal Rule of Civil Procedure 4.” Travelers Cas. & Sur. Co. of

                                  20   Am. v. Brenneke, 551 F.3d 1132, 1135 (9th Cir. 2009) (citation omitted). Unless service is made

                                  21   by a U.S. Marshal, the proof of service must be in the form of an affidavit by the person making

                                  22   service. Fed. R. Civ. P. 4(l)(1). Rule 4 does not specify the contents of a proof of service.

                                  23   Moreover, “[f]ailure to prove service does not affect the validity of service” and “[t]he court may

                                  24   permit proof of service to be amended.” Fed. R. Civ. P. 4(l)(3). “Rule 4 is a flexible rule that

                                  25   should be liberally construed so long as a party receives sufficient notice of the complaint.”

                                  26   United Food & Comm. Workers Union v. Alpha Beta Co., 736 F.2d 1371, 1382 (9th Cir. 1984).

                                  27   What is required is “substantial compliance” with Rule 4. Direct Mail Specialists, Inc v. Eclat

                                  28   Computerized Techs., Inc., 840 F.2d 685, 688 (9th Cir. 1988). Although simply providing “actual
                                                                                         6
                                           Case 5:20-cv-00912-SVK Document 41 Filed 03/10/21 Page 7 of 9




                                   1   notice” or “naming the defendant in the complaint” is insufficient to establish personal jurisdiction

                                   2   without substantial compliance with Rule 4, a “general appearance of responsive pleading by a

                                   3   defendant that fails to dispute personal jurisdiction will waive any defect in service or personal

                                   4   jurisdiction. Benny v. Pipes, 799 F.2d 489, 492 (9th Cir. 1986), cert. denied, 484 U.S. 870 (1987).

                                   5           Under the circumstances of this case, Plaintiff has established that the Court may exercise

                                   6   personal jurisdiction over Dewan. In its order on Dewan’s motion to dismiss the FAC, the Court

                                   7   ordered Plaintiff to serve the SAC on Dewan individually. Plaintiff, a pro se litigant, arranged for

                                   8   a process server to effectuate service and corrected numerous errors in the proof of service

                                   9   prepared by the process server. Dewan’s counsel admits having received a copy of the SAC

                                  10   electronically when it was filed with the Court (Dkt. 34 at 7), and indeed Dewan filed two

                                  11   previous motions to dismiss (concerning the original complaint and FAC) without making any

                                  12   argument that Plaintiff’s original service of Dewan at work was ineffective. Accordingly, the
Northern District of California
 United States District Court




                                  13   Court DENIES Dewan’s motion to dismiss the SAC on the ground of lack of personal

                                  14   jurisdiction.

                                  15           B.      Motion to Dismiss for Failure to State a Claim (Rule 12(b)(6))

                                  16           The cause of action against Dewan in Plaintiff’s previous FAC was entitled

                                  17   “Intentional/Negligent Infliction of Emotional Distress.” Dkt. 23 p. 16. In its order on Dewan’s

                                  18   motion to dismiss the FAC, the Court held that Plaintiff had failed to state a claim against Dewan

                                  19   for either intentional or negligent infliction of emotional distress. Dkt. 31 at 5-9. As the Court

                                  20   explained, California courts have held that personnel management actions, including hiring, job

                                  21   assignments, and promotion, do not constitute “outrageous conduct beyond the bounds of human

                                  22   decency,” as required to state a claim for intentional infliction of emotional distress, even where

                                  23   (as here) the plaintiff pleads an improper motivation for the personnel management activity. Id. at

                                  24   7 (citing Dupree v. Apple, Inc., No. 16-CV-00289-LHK, 2016 WL 4191653, at *7 (N.D. Cal. Aug.

                                  25   9, 2016)). At the same time, “[a]n employer’s supervisory conduct is inherently intentional” and

                                  26   therefore does not support a claim for negligent infliction of emotional distress. Dkt. 31 at 9

                                  27   (citing Edwards v. U.S. Fidelity & Guar. Co., 848 F. Supp. 1460, 1466 (N.D. Cal. 1994);

                                  28   McNaboe v. Safeway, Inc., No. 13-cv-04174-SI, 2016 WL 80553, at *6 (N.D. Cal. Jan. 7, 2016);
                                                                                         7
                                           Case 5:20-cv-00912-SVK Document 41 Filed 03/10/21 Page 8 of 9




                                   1   and Lee v. South of Market Health Ctr., No. 19-cv-06482-LB, 2020 WL 2219032, at *7 (N.D. Cal.

                                   2   May 7, 2020)).

                                   3           The only claim against Dewan in the SAC is a claim for negligent infliction of emotional

                                   4   distress; the SAC no longer contains a claim labeled as intentional infliction of emotional distress.

                                   5   SAC p. 15. In her claim for negligent infliction, Plaintiff alleges that Dewan breached a duty to

                                   6   Plaintiff by “failing to properly put in place policies and practices that would prevent employees

                                   7   of [SCCOE], of which Plaintiff is one, from suffering adverse employment actions in the hands of

                                   8   senior management staff, contractors, proxies and authorized agents of [SCCOE]” and “by failing

                                   9   to prevent conspiracy by certain managerial staff of [SCCOE]. Id. ¶ 104. Plaintiff also alleges

                                  10   that Dewan caused her damages “[b]y failing to exercise utmost care in ensuring that the laws of

                                  11   the United States and the State of California are not flouted by personnel of [SCCOE].” Id. The

                                  12   focus of Plaintiff’s claim against Dewan continues to be on the hiring process for the Assistant
Northern District of California
 United States District Court




                                  13   Director position for which Plaintiff applied but was not hired. See id. ¶¶87, 106-112. Similarly,

                                  14   to the extent the declarations of Plaintiff and two other SCCOE employees submitted as

                                  15   attachments to the SAC allege specific conduct by Dewan, they concern only Dewan’s supervisory

                                  16   conduct. See Dkt. 32-2 (Redd-Oyedele Decl.) ¶¶ 47-48 (asserting that Dewan failed to put in

                                  17   place policies, programs, and practices to ensure that anti-discrimination laws were not flouted by

                                  18   SCCOE management staff and to prevent “gang up” and conspiracy by such staff), ¶ 49 (stating

                                  19   that Dewan failed to ensure that SCCOE employees did not suffer unlawful employment actions

                                  20   by senior management staff and others); Dkt. 32-6 (Derouen Decl.) ¶ 11 (asserting that Dewan had

                                  21   an open job position pulled after two African American SCCOE employees applied, changed the

                                  22   classification and title of the position, and then hired a friend to fill it).

                                  23           Under the authorities discussed in the Court’s order on Dewan’s motion to dismiss the

                                  24   FAC and reiterated above, to the extent the SAC makes allegations specifically against Dewan,

                                  25   those allegations relate to Dewan’s supervisory conduct and are inherently intentional. As such,

                                  26   they do not support a claim for negligent infliction of emotional distress. Dewan’s motion to

                                  27   dismiss the SAC for failure to state a claim is GRANTED. Because Plaintiff has failed to state a

                                  28   claim against Dewan despite being given two previous opportunities to amend her complaint, the
                                                                                             8
                                              Case 5:20-cv-00912-SVK Document 41 Filed 03/10/21 Page 9 of 9




                                   1   claim against Dewan is dismissed WITHOUT LEAVE TO AMEND.

                                   2   III.     CONCLUSION

                                   3            For the reasons discussed above, Dewan’s motion to dismiss the SAC for lack of personal

                                   4   jurisdiction is DENIED and her motion to dismiss the SAC for failure to state a claim is

                                   5   GRANTED WITHOUT LEAVE TO AMEND.

                                   6            Although Plaintiff’s claim against Dewan is dismissed without leave to amend, Plaintiff’s

                                   7   Title VII claims against SCCOE will proceed. See Dkt. 22, 32. A Case Management Conference

                                   8   will be held on April 13, 2021 at 9:30 a.m. A Case Management Conference Statement is due

                                   9   April 6, 2021. Although the Court strongly prefers that the parties file the Case Management

                                  10   Conference statement jointly, because Plaintiff is not represented by counsel, the parties may file

                                  11   separate statements if necessary. See Civ. L.R. 16-9(a).

                                  12            SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: March 10, 2021

                                  14

                                  15
                                                                                                    SUSAN VAN KEULEN
                                  16                                                                United States Magistrate Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         9
